In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         August 4, 2014

* * * * * * * * * * * * * *                *      UNPUBLISHED
MICHELLE WILTON, on Behalf of              *
T.W., a minor,                             *
                                           *      No. 13-976V
              Petitioner,                  *
                                           *
v.                                         *      Special Master Dorsey
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *      Attorneys’ Fees and Costs;
                                           *      Reasonable Amount Requested to which
              Respondent.                  *      Respondent Does Not Object.
                                           *
* * * * * * * * * * * * * * *
Cary S. Macy, Huntington Beach, CA, for petitioner.
Ann Martin, United States Department of Justice, Washington, D.C., for respondent.

                         ATTORNEYS’ FEES AND COSTS DECISION 1

        On December 11, 2013, Michelle Wilton (“petitioner”), on behalf of T.W., a minor, filed
a petition for compensation under the National Vaccine Injury Compensation Program. 2
Petitioner alleges that T.W. suffered from necrosis in his left arm as a result of his receipt of a
Hepatitis A vaccination on January 21, 2011. On July 11, 2014, a decision was entered awarding
compensation to petitioner based on respondent’s proffer.

      On August 1, 2014, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees
and Costs. According to the stipulation, the parties stipulate to a total award to petitioner of

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002 § 205, 44 U.S.C. § 3501 (2006). In accordance with the
Vaccine Rules, each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such material
will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.
attorneys’ fees and costs in the amount of $21,194.74. In accordance with General Order #9,
petitioner’s counsel represents that of the $21,194.74 requested, petitioner advanced $1,290.00 in
reimbursable costs in pursuit of her claim. See Petitioner’s General Order Number 9 Statement,
dated July 31, 2014, at 1.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1)   in the form of a check jointly payable to petitioner and to petitioner’s attorney,
       Mr. Cary S. Macy, of the Law Office of Cary S. Macy, in the amount of $19,904.74,

       (2)     in the form of a check payable to petitioner only in the amount of $1,290.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Special Master




                                                2